Citation Nr: 1308170	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for glaucoma, to include as secondary to a head injury.

4.  Entitlement to a disability evaluation in excess of 10 percent for service-connected right little finger tendon laceration (dominant hand).

5.  Entitlement to a disability evaluation in excess of 10 percent for service-connected right knee patellofemoral pain syndrome, status post arthroscopic surgery.

6.  Entitlement to a disability evaluation in excess of 10 percent for service-connected limitation of extension of the right knee.

7.  Entitlement to a disability evaluation in excess of 10 percent for service-connected left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  A head injury was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A back disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service. 

3.  Glaucoma was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to have developed secondary to a service-connected disability.  

4.  The Veteran's service-connected right little finger tendon laceration is manifested by complaints of pain, limitation of motion, and functional impairment. 
 
5.  The Veteran's service-connected right knee patellofemoral pain syndrome causes painful motion, swelling, and slight instability, but does not result in ankylosis; recurrent subluxation or moderate lateral instability; dislocated semilunar cartilage with frequent episodes of pain, locking, and effusion into the joint; flexion limited to 45 degrees; or impairment of the tibia and fibula.

6.  The Veteran's right knee is not limited to more than 10 degrees of extension.

7.  The Veteran's service-connected left knee patellofemoral pain syndrome causes painful motion, swelling, and slight instability, but does not result in ankylosis; recurrent subluxation or moderate lateral instability; dislocated semilunar cartilage with frequent episodes of pain, locking, and effusion into the joint; flexion limited to 45 degrees; or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a head injury have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

3.  The criteria for entitlement to glaucoma, to include as secondary to a head injury, have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

4.  The criteria for a disability evaluation in excess of 10 percent for service-connected right little finger tendon laceration (dominant hand) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227 (2012).

5.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5256-5263 (2012). 

6.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2012).

7.  The criteria for entitlement to a disability rating in excess of 10 percent for service-connected left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2012).   

The Veteran is seeking entitlement to service connection for residuals of a head injury, a back disability, and glaucoma, which the Veteran has claimed was caused by an in-service head injury.

The Veteran has offered the following accounts of how she injured her head and back.  In her December 2006 claim, she stated that her back and head injuries occurred at the same time as the injury to her knees in service.  In her January 2008 substantive appeal, she claimed the head and back injuries occurred in "the fall documented in my records."  At an August 2010 VA general medical examination, she claimed that she was hit in the head in 1988 during exercises while in the military and was seen at a clinic and instructed to take Tylenol.  

A February 2007 VA treatment note notes the following account in which the Veteran states that her glaucoma is the: 

Result of an injury during basic training, fell and hit head, eyes were red.  States was in middle of training and was not seen in clinic until later.  No history of sx ou.  PT was in basic training in 1998 & was in full gear.  She slipped on the icy road & fell into a pot hole & the gear caused her to fall forward hitting the head against the pavement while wearing a 'steel helmet'.  Her tailbone also broke as a result of the accident.  Patient was not treated, but continued to walk for 15 miles, & and then returned to her barracks.  Reported to sick call the next morning & received Tylenol only.  No formal medical workup/eval was ever done, according to the PT.  PT had an MRI done back in 2003 by the Temple VA, but 'no abnormal finding according to the doctor, just glaucoma.' 

However, the Veteran's service treatment records are negative for any injury to either the head or back.  They are also negative for any complaints of or treatment or a chronic eye condition, to include glaucoma.  The Veteran's service treatment records do note recurring complaints of knee pain and record that during her basic training, the Veteran fell, landing on her right knee.  Service treatment records also document a slip and fall injury that resulted in a right ankle sprain.  However, there is nothing in the contemporaneous medical records to suggest that either time the Veteran fell, she also injured her back or hit her head.  

Following her separation from service in June 1993, the Veteran filed a claim seeking entitlement to service connection for a bilateral knee disability, a right ankle disability, a right shoulder disability, and a laceration to her right little finger.  She did not claim at that time that she had any disability of the head, back, or eyes.  

At a September 1993 VA examination, she told the examiner that during basic training, she fell into a hole, injuring her knees, right shoulder, and right ankle.  She also reported a laceration injury to her right little finger.  She did not report any in-service injury to her head or back.  An examination of her eyes and back was normal.  The Veteran had full range of motion of the thoracolumbar spine.  

Post-service VA treatment records do not show any treatment for residuals of a head injury.  At the August 2010 VA medical examination, the VA examiner noted that although the Veteran reported a history of head injury, there was no medical documentation and no residuals.  

VA treatment records do document that the Veteran has glaucoma, as well as backache and a reported history of back injury, specifically a broken tailbone, but the etiology of these conditions is not provided.  VA treatment records do note that the Veteran has reported that that she lost peripheral vision and depth perception following an accident (blow to the head), but her reported medical history is never corroborated.  

Based on all the evidence of record, the Board finds that entitlement to service connection for residuals of a head injury, a back disability, and glaucoma must be denied.

As noted above, there is no competent and credible evidence of any head or back injury in the Veteran's service treatment records.  Furthermore, she failed to report any in-service injury to her head or back at a September 1993 VA examination, only a few months after separation from service.  Service treatment records are also negative for any chronic eye condition.  

The Board has considered the Veteran's lay statements describing injuries to her back and head in service and acknowledges that the Veteran is competent to offer such testimony.  However, the Board finds that the Veteran is not credible.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.   

Here, it appears that the Veteran's service treatment records are complete.  Additionally, the Board concludes that if the Veteran had injured her back or head in service, such an injury would be recorded.  The Veteran's service treatment records are comprehensive and document a wide range of treatment during her period of service ranging from surgery on her right knee to treatment for comparatively minor illnesses such as upper respiratory infections.  Noted in the Veteran's service treatment records are numerous complaints of joint pain and injury.  If, as the Veteran now claims, she has sustained a blow to the head or fractured her tailbone in service, such serious injuries would have been noted along with the Veteran's other complaints.  

In summary, the Board finds that the contemporaneous medical evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Furthermore, not only are the Veteran's complaints contrary to the contemporaneous medical evidence, they are contrary to her own statement that she made in September 1993.  Although the Veteran has since claimed that she injured her back and head at the same time as she injured her knees, in September 1993, the Veteran described for the VA examiner an accident in which she fell and landed on her knees, also hurting her right ankle and shoulder.  At that time, she did not mention the injury to her head and tailbone which she later recounted in detail after she had filed her present claim.  Such inconsistencies significantly undermines her credibility.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)( Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board finds that no injuries to the head or back were incurred in service.  As the Veteran has claimed that her glaucoma was secondary to a head injury in service, this claim also fails.  The Board also notes that there is no evidence that the Veteran suffered from any chronic eye condition in service or that her glaucoma was incurred in service which could support the Veteran's claim on a direct basis.  

Finally, to the extent that the Veteran has attempted to offer an opinion concerning the etiology of any current disabilities, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has residuals of a head injury, a back disability, or glaucoma that had onset in service or was caused or aggravated by the Veteran's active service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her claimed disabilities is not competent evidence and is entitled to low probative weight.

The Board notes that although the Veteran was afforded several VA examinations to evaluate the nature of her current disabilities, none of the VA examiners offered an opinion concerning the etiology of the Veteran's claimed disabilities.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there does not appear to be medically competent evidence that the Veteran has any residuals of a head injury or a current back disability.  Additionally, the only evidence that the Veteran's claimed disabilities are related to her military service is her own unsupported lay statements, statements which the Board has found lack credibility.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

For all the above reasons, entitlement to service connection for residuals of a head disability, a back disability, and glaucoma is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Right Little Finger

The Veteran is seeking an increased disability rating for residuals of a tendon laceration of the right little finger, currently assigned a 10 percent disability rating.

A February 1994 rating decision granted service connection for this disability, and assigned a non-compensable evaluation, effective June 1993.  In a June 2002 Board decision, the Veteran's disability rating was increased to 10 percent.  The Veteran submitted her current claim for an increase in December 2006.  

The initial non-compensable rating for the residuals of a laceration of the tendon of the right little finger was assigned under Diagnostic Code 5227, which provides that favorable or unfavorable ankylosis of the little finger of either hand warrants a non-compensable evaluation.  Ankylosis is considered to be favorable when the ankylosis does not prevent flexion of the tip of the finger to within 2 inches (5.1 cm.) of the median transverse fold of the palm.  It is unfavorable when it precludes such motion.  A note to Diagnostic Code 5227 indicates that in cases involving extremely unfavorable ankylosis, the condition will be evaluated as amputation under Diagnostic Codes 5152 through 5156.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Diagnostic Code 5156 contemplates amputation of the little finger.  A minimum rating of 10 percent is assigned for amputation of the little finger of the major or minor extremity without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A maximum rating of 20 percent is assigned for amputation of the little finger of the major or minor extremity with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

At a July 2007 VA examination, the Veteran claimed that she was unable to move the right fifth digit and had only limited movement of the third and fourth fingers on her right hand.  She complained of limited grip strength and an inability to write with her right hand.  

On examination, the Veteran had diminished grip strength in the right hand.  Her right fifth finger was held in flexion contracture and she had no movement of the finger.  The metacarpophalangeal joint was flexed at 45 degrees, the proximal IP joint was contracted to 120 degrees, and the distal IP joint was contracted to 30 degrees.  There was no extension.  The Veteran also had marked functional abnormalities affecting the other four fingers; however, in an August 2007 addendum, the examiner explained that only the impairment of the Veteran's right little finger was associated with her in-service laceration and operative repair.  

In May 2008, the Veteran was afforded another VA examination of her right hand and little finger.  At that time, the Veteran complained of pain in her right little finger that radiated from the hand into the shoulder, as well as weakness, swelling, and contractures of the last three digits of the right hand.  

The examiner reported that examination of the Veteran's right hand was difficult, as she had contracture at all three joints of the right little finger, and the examiner was unable to passively extend them.  She had no active extension of the right little finger.  The Veteran also had contractures of the right ring and middle fingers.  She was not able to grasp, push, pull, twist, touch, probe, or write with her right hand.  On examination, she was unable to oppose her thumb to her fingertips, other than the index finger.  The three contracted digits were in the palmar crease, and the Veteran was able to bring the tip of her index finger into the palmar crease.  The Veteran was diagnosed with right small finger flexor tendon laceration with contracture.  The examiner stated that the contracture of the Veteran's third and fourth fingers was "completely unrelated" to her service-connected right little finger disability.

A September 2010 VA examination notes that the Veteran's fourth and fifth digits on her right hand were flexed to a 45 degree angle and she was unable to extend those two fingers.  The Veteran complained of pain in her right fifth finger and reported that she had difficulty grabbing and opening jars.  

Throughout the appeal, the Veteran has complained that she has essentially lost the use of her right hand, which she attributes to her service-connected right fifth finger disability.   

Overall, on consideration of both subjective complaints of pain and functional impairment, consistent with 38 C.F.R. §§ 4.40 and 4.45, and objective evidence documenting contraction deformity and lack of motion of the right little finger, the Board is of the opinion that the rating criteria for a 10 percent rating, but no more, have been met.  Although no portion of the Veteran's right fifth finger is actually missing, her inability to use it raises a reasonable question of rating it by analogy to amputation.  Rating by analogy and resolving any doubt in the Veteran's favor, the Board considers the symptoms from the Veteran's right little finger disability to more closely approximate that of an amputation with assignment of a 10 percent evaluation under Diagnostic Code 5156.

However, the Veteran is not entitled to a rating in excess of 10 percent for any period of her appeal, as there is no actual amputation with metacarpal resection, nor indeed, any actual amputation.  Furthermore, while the Veteran has complained that she has lost the use of her entire right hand due to her service-connected residuals of laceration to the right little finger, the July 2007 and May 2008 VA examiners concluded that the functional impairment affecting the Veteran's other four digits was not related to her service-connected disability.  The Board accords greater weight to the objective findings and opinions of the trained medical personnel in this case.  Further, loss of use of the right hand was denied in an October 2008 rating decision, and not appealed by the Veteran.

In conclusion, an evaluation of 10 percent, and no more, for the full period of the Veteran's appeal is warranted by rating by analogy as an amputation under Diagnostic Code 5156.  See Fenderson v. West, 12 Vet. App. 119 (1999).  This criteria most closely approximates the degree of disability produced as a result of the Veteran's right little finger disability, including her complaints of pain.


Right and Left Knee Disabilities

The Veteran is also seeking higher disability ratings for her service-connected bilateral knee disability.  

Service connection for patellofemoral pain syndrome of the left and right knees was granted in February 1994 RO decision.  An initial non-compensable (0 percent) disability rating was assigned to each knee, effective June 1993.  However, the Veteran appealed, and in an August 1995 rating decision, her disability ratings were increased to 10 percent in each knee, effective June 1993.  In January 2007, the Veteran submitted a claim for an increased rating.  

In an August 2007 rating decision, the RO assigned an additional 10 percent disability rating for limitation of extension of the right knee as shown on VA examination in July 2007, but otherwise did not increase the disability ratings assigned for the Veteran's left and right knee disabilities.  

In a January 2009 rating decision, the Veteran was assigned separate 10 percent disability ratings under Diagnostic Code 5257 for slight instability of the knees secondary to her bilateral patellofemoral pain syndrome, effective December 2008.  The Veteran did not appeal.  Further, service connection for a right knee surgical scar was granted in a September 2012 rating decision; the Veteran also did not appeal this determination.

At the time of the Veteran's December 2006 claim, the Veteran's service-connected bilateral patellofemoral pain syndrome was rated under Diagnostic Code 5014 as osteomalacia.  VA regulations provide that Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a (2012).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Board has also considered whether a higher disability rating could be assigned under another diagnostic code.

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, however, separate 10 percent ratings have already been established for instability of the right and left knees; the Veteran has not appealed this determination.  See January 2009 rating decision.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Additionally, under Diagnostic Code 5260, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 20 percent disability rating is assigned for extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The Veteran was afforded a VA examination of her knees in July 2007.  At that time, she described severe bilateral knee pain which was exacerbated by activity.  She reported occasional giving way of the right knee, approximately once a month, and stated that about once a month she would wear a knee brace.

On examination, extension of the right knee was limited to 10 degrees and flexion to 120 degrees.  There was tenderness to palpation of the knee with moderate fluid.  The Veteran had a positive Lachman's test and slight laxity with valgus compression.  The Veteran had a 10 degree valgus deformity of the right knee and slight crepitus with flexion.  

The left knee had range of motion from 0 degrees extension to 125 degrees flexion.  There was tenderness to palpation, crepitus, slight fluid, and a positive Lachman's test.  

There was no additional loss of motion following repetitive testing.  The examiner stated that there was evidence of painful motion, instability, moderate weakness, moderate fatigability, and slight incoordination.  He diagnosed the Veteran with chondromalacia of both knees with chronic pain and noted that the Veteran's symptoms were worsened by obesity.

The Veteran was afforded a second VA examination in December 2008.  At that time, the Veteran continued to complain of severe bilateral knee pain, worsened by activities such as prolonged standing or walking or going up and down stairs.  She reported that she occasionally used a brace on her left knee.  

On examination, there was fluid around the knees and tenderness to palpation.  There was a positive Lachman's test for both knees.  Range of motion data did not appear to be correctly reported in the examination report, but the examiner noted that the joints were severely painful on motion, but there was no additional limitation of motion following repetitive testing or with flare-ups.  The Veteran was diagnosed with chondromalacia of both knees, status post operative repair of the right knee, with severe, progressive knee pain.  

The Veteran was again examined in September 2010.  She continued to report constant bilateral knee pain that was described as sharp and severe.  Her pain was aggravated by activities such as walking and standing.  She was unable to kneel.  She reported using a brace on the right knee.  

On examination, no deformities or swelling were observed.  There was no tenderness to palpation.  The Veteran had full extension of both knees with pain primarily in the right knee.  The Veteran had flexion from 0 to 180 degrees in the right knee with pain and from 0 to 130 degrees in the left knee without pain.  There was no additional loss of motion following repetitive testing.  Active range of motion did not produce weakness, fatigue, or incoordination.  No laxity or instability was present.  X-rays and MRIs were normal.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome.

The Veteran was most recently afforded a VA examination in August 2012.  She complained of worsening pain and instability, claiming that she now used a wheelchair when leaving the house and a walker at home.  

A bilateral knee x-ray showed degenerative joint disease in both knees.  A November 2011 MRI of the left knee showed degenerative joint disease, "myxois" degeneration versus tears of both medial and lateral menisci, grade I chondromalacia patella, and a possible partial tear of the patella tendon.  

The Veteran could flex her right knee to 140 degrees, with pain at 130 degrees.  She had full extension.  The Veteran was able to flex her left knee to 130 degrees, with pain at 120 degrees.  She had full extension.  There was no objective evidence of painful motion or any additional loss of motion following repetitive testing.  The Veteran had tenderness to palpation of both knee joints.  There was no objective evidence of instability in either knee or of patellar subluxation or dislocation or meniscal dislocation.  The Veteran was diagnosed with degenerative joint disease and patellofemoral syndrome in each knee.  The examiner characterized these conditions as "mild."

The Board has also reviewed the Veteran's VA outpatient treatment records, as well as private treatment records from Dr. W.C.  While these records document complaints of bilateral knee pain, there is evidence in them that is inconsistent with the findings of the Veteran's numerous VA examinations.

Based on the above evidence, the Board finds that a disability rating in excess of 10 percent for the Veteran's left and right knee disabilities is not warranted.  This evidence shows that the Veteran's bilateral knee disability causes pain, limitation of motion, swelling, and occasional instability or giving way.  

Even considering limitation of motion due to pain pursuant to DeLuca, the Veteran's left and right knee disability did not result in flexion limited to 30 degrees or less or extension limited to 15 degrees or greater, so a higher evaluation under Diagnostic Code 5260 or 5261 is not possible.  

Additionally, VA examinations and VA and private treatment records do not document any evidence of ankylosis, dislocation or removal of the semilunar cartridge, or non-union or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5258, and 5262, are not applicable.  

Finally, as noted above, the Veteran did not specifically appeal the grant of separate disability ratings for instability of the knees.  Notably, however, while at her most recent VA examination the Veteran claimed that her knees were so painful and unstable that she needed to use a walker and a wheelchair, the Veteran's two most recent VA examinations in September 2010 and August 2012 found no objective evidence of instability.  

The Board acknowledges that the Veteran's has described severe pain and physical limitation associated with her bilateral knee disabilities throughout the course of the appeal.  However, while the Veteran is certainly competent to describe the observable physical symptoms of her disabilities, her accounts of her disabilities' severity are not entirely supported by the objective medical evidence.  Throughout much of the period on appeal, the Veteran has had full or nearly full range of motion of her knee and often normal x-rays.  The most recent August 2012 VA examiner characterized the Veteran's degenerative joint disease as "mild" and described the Veteran's right knee examination as "essentially normal".  Having carefully considered all the evidence, the Board finds that the Veteran's current evaluations accurately reflect her current level of impairment.  

In conclusion, based on the evidence of record, a disability evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee, status post arthroscopic surgery; a disability rating in excess of 10 percent for limitation of extension of the right knee; and a disability evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee, are not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Extraschedular

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology, including complaints of pain and loss of motion in the right little finger and of painful motion in the knees.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a June 2012 rating decision.  The Board can find no evidence that the Veteran appealed this decision.  Accordingly, the Board does have jurisdiction to consider this issue.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The Federal Circuit reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a January 2007 letter.  This letter informed the Veteran of what evidence was required to substantiate her claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has submitted private treatment records.  The appellant was afforded VA medical examinations in July 2007, May 2008, December 2008, August 2010, September 2010, June 2012, and August 2012.  

These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for any opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected right little finger laceration (dominant hand) is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected right knee patellofemoral pain syndrome, status post arthroscopic surgery is denied.  

Entitlement to a disability evaluation in excess of 10 percent for service-connected limitation of extension of the right knee is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected left knee patellofemoral pain syndrome is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


